DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 08/05/2021 which amended claims 1, 7 and 8 and cancelled claims 6 and 11-19. Claims 1-3 and 7-10 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-3 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the optical component includes two dual concave lenses each having a transmissive surface formed in a free-form shape. 
This limitation in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 7, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the optical component includes 
This limitation in combination with the other limitations of claim 7 renders the claim non-obvious over the prior art of record.
In regards to claim 1, Hamano teaches a projection optical system (Figure 1; Image Projector 1) comprising: 
an optical component (Figure 1; Deflection Angle Conversion Element 14) configured to enlarge a projection angle of view of an image projected by a scanning unit (Figure 1; Optical Deflector 14) that performs scanning two-dimensionally with a laser beam output from a laser light source (Figure 1; Light Source 11) at a predetermined magnification relative to a scanning angle of view of the scanning performed by the scanning unit (see Paragraphs [0063] and [0083]; wherein it is disclosed that the optical deflector 13 deflects, for scanning, the light beam P as a convergent light from the divergent light conversion element 12 in first and second scan directions which are two-dimensionally orthogonal to each other and that the deflection angle conversion element 14 converts incidence light with a deflection angle θ into an outgoing light beam with a scan angle α which is an angle relative to the referential optical axis), 
wherein the optical component (Figure 1; Deflection Angle Conversion Element 14) is designed such that a ratio of a magnification for enlargement to change the scanning angle of view (Figure 1; Deflection Angle θ) into the projection angle of view (Figure 1; Scan Angle α) at an edge part of the image to a magnification for enlargement to change the scanning angle of view into the projection angle of view at a 
wherein the optical component (Figure 1; Deflection Angle Conversion Element 14) includes at least one dual concave lens (Figure 1 and 3A-3B; wherein the incidence face 14a and the exit face 14b of the deflection angle conversion element 14 are concave) having a transmissive surface formed in a free-form surface shape (see Figures 1 and 3A-3B and Paragraphs [0084] and [0103]).
Hamano does not expressly disclose that the optical component includes two dual concave lenses each having a transmissive surface formed in a free-form surface shape.
In regards to claim 7, Hamano teaches an image projection device (Figure 1; Image Projector 1) comprising: 
a laser light source (Figure 1; Light Source 11) for outputting a laser beam (see Paragraph [0061]); 
a scanning unit (Figure 1; Optical Deflector 14 for performing scanning with the laser beam two-dimensionally (see Paragraph [0063]; wherein it is disclosed that the optical deflector 13 deflects, for scanning, the light beam P as a convergent light from the divergent light conversion element 12 in first and second scan directions which are two-dimensionally orthogonal to each other); and 
a projection optical system (Figure 1; Deflection Angle Conversion Element 14) having an optical component (Figure 1; Deflection Angle Conversion Element 14) that enlarges a projection angle of view of an image projected by performing the scanning with the laser beam two-dimensionally at a predetermined magnification relative to a scanning angle of view of the scanning performed by the scanning unit (see Paragraphs [0063] and [0083]; wherein it is disclosed that the optical deflector 13 deflects, for scanning, the light beam P as a convergent light from the divergent light conversion element 12 in first and second scan directions which are two-dimensionally orthogonal to each other and that the deflection angle conversion element 14 converts incidence light with a deflection angle θ into an outgoing light beam with a scan angle α which is an angle relative to the referential optical axis), 
wherein the optical component (Figure 1; Deflection Angle Conversion Element 14) is designed such that a ratio of a magnification for enlargement to change the scanning angle of view into the projection angle of view at an edge part of the image to a magnification for enlargement to change the scanning angle of view into the projection angle of view at the central part of the image is greater than 1 (see Figures 1 and 3A-3B; Paragraph [0083]; wherein it is disclosed that the deflection angle θ and scan angle α are equal when the light beam is incident on the referential optical axis Lb and that when the light beam is not incident on the referential optical axis Lb the size of the light beam is doubled), 
wherein the optical component (Figure 1; Deflection Angle Conversion Element 14) includes at least one dual concave lens (Figure 1 and 3A-3B; wherein the incidence face 14a and the exit face 14b of the deflection angle conversion element 14 are concave) having a transmissive surface formed in a free-form surface shape (see Figures 1 and 3A-3B).
Hamano does not expressly disclose that the optical component includes two dual concave lenses each having a transmissive surface formed in a free-form surface shape.
The dependent claims 2, 3 and 8-10 are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.L/Examiner, Art Unit 2882                                                                                                                                                                                                        
/TOAN TON/Supervisory Patent Examiner, Art Unit 2882